Bullard, J.
This is an action by a carpenter to recover the value of certain extra work, done by him in building a house for the defendant. There was a special contract for building the house, but very loosely drawn up, and, as frequently happens in such cases, the extra work is nearly equal to the price stipulated for the job. The claim was considerably reduced by the District Court, but the defendant was dissatisfied, and has appealed.
Some of the work is manifestly not provided for by the contract, and the evidence, as to the whole matter, is variant, if not contradictory. We are not satisfied that the conclusion of the judge is so manifestly erroneous as to require our interference.
But it is contended, by the appellant’s counsel, that a new trial ought to have been granted, on the ground that the admission in the record had been incorrectly taken down by the clerk, a fact which came to his knowledge after the trial. It appears' to us that if the admission were entirely disregarded, the result would not be varied.

Judgment affirmed.